Citation Nr: 1713244	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability to include mechanical back discomfort and disc protrusions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1983 to April 2006.  
This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this matter was previously before the Board in June 2014, it was determined that the requisite new and material evidence had been received to reopen a previously denied claim and the matter was remanded to the RO to inter alia obtain a  VA medical examination.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded by the Board in June 2014.  Specifically, the Board instructed the AOJ to provide the Veteran with a low back examination, which was provided.  The Board also instructed the examiner to discuss the "Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms," which was not provided.  Therefore, the development requested by the Board's June 2014 remand was not fully completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Specifically, the July 2014 VA medical opinion only acknowledged low back pain with exercise, which the Veteran did report.  However, the July 2014 VA medical opinion did not acknowledge the Veteran's statement received in March 2010 that he suffered low back injuries at various times throughout service, including that the Veteran injured his back carrying heavy equipment in Ranger school, by moving heavy equipment during a deployment to Afghanistan, and in a November 2005 automotive accident.  Therefore, this claim must be remanded to obtain an adequate medical opinion before it can adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to the examiner who conducted the July 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  The Veteran need not be examined again for his low back disability unless the examiner finds that a new examination is required.

Following review of the claims file, the examiner should provide an opinion on the following:

a.) Whether the Veteran's current low back disability is at least as likely as not (a probability of 50 percent or greater) caused by the in-service events that the Veteran contends occurred in a statement received in March 2010.  The examiner must specifically address the Veteran's statements that carrying heavy equipment in Ranger school, moving heavy equipment during a deployment to Afghanistan, and the Veteran's November 2005 automotive accident lead to the Veteran's current low back disability.

b.) Whether the Veteran's records, including lay statements, indicate that the Veteran's low back disability is at least as likely as not (a probability of 50 percent or greater) a chronic condition with the onset occurring either in service or within a year after separation from service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382   (2011).

2. After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal. If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






